Citation Nr: 0714861	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities of the left eye and left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.

For good cause shown, this appeal has been advanced on the 
Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

For the reasons addressed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, this appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board concludes that additional development is required in 
order to comply with both the duty to assist and the duty to 
notify.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

The veteran essentially contends that he developed additional 
disabilities of his left foot and left eye due to VA 
procedures conducted in the 1980s and 1990s.  Here, VA 
medical records confirm he underwent surgical procedures on 
his left eye in February 1984, February 1985, and March 1994.  
He also underwent surgery on his left foot in April 1986.  
Further, subsequent medical records indicate that he 
continues to have problems with both the left eye and left 
foot.  However, no competent medical examination was accorded 
to the veteran to determine whether he is entitled to 
compensation under 38 U.S.C.A. § 1151 as a result of these 
procedures.  In fact, his accredited representative contended 
in a June 2006 statement that a competent medical opinion was 
required to resolve this case.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.).  In this case, the Board concludes that additional 
medical evidence is necessary to determine the nature and 
extent of additional disability, if any, due to the VA 
surgical procedures on the veteran's left eye and left foot, 
and whether the proximate cause of such additional disability 
was the result of fault on the part of VA or was an event not 
reasonably foreseeable.  Accordingly, the Board concludes 
that a remand is required in this case for medical 
examinations in order to make a full and fair determination 
on these issues.

Since the Board has determined that medical examinations are 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board also observes that the veteran has reported medical 
treatment at the Eye Institute of Milwaukee regarding his 
left eye on multiple occasions, and submitted records from 
that facility dated in February 1989.  However, even though 
he submitted a release for records from this facility, the RO 
informed him in a February 2004 letter that it was now 
"obsolete."  Although it is not clear what the RO meant by 
that statement, the fact remains is that it does not appear 
that any records were requested from that facility.  
Consequently, the Board concludes that a remand is also 
required to request these records.

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that the notice provided to a claimant 
should include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although no such notification 
appears to have been provided to the appellant in this case, 
it is unclear whether the holding in Dingess/Hartman is even 
applicable as it involves a claim for compensation under 38 
U.S.C.A. § 1151, as opposed to a claim of service connection.  
However, as a remand is otherwise required for additional 
evidentiary development, the Board concludes that while on 
remand the veteran should be provided with this requisite 
notice.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
left eye and left foot problems.  After 
securing any necessary release, the RO 
should obtain these records.  In 
pertinent part, the RO should follow-up 
on the veteran's reported treatment at 
the Eye Institute of Milwaukee.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded medical 
examinations of his left eye and left 
foot to determine the current nature and 
extent of any additional disability.  The 
claims folder should be made available to 
the examiners for review of pertinent 
documents therein in connection with the 
examination; the examiners must indicate 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiner should express an opinion as to 
the following: (1) Is there any current, 
acquired disability of the left eye 
and/or left foot that was caused by VA 
medical or surgical treatment, to include 
the surgical procedures in 1984, 1985, 
1986, and/or 1994; (2) Was the proximate 
cause of any additional disability 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical 
or surgical treatment; (3) Did VA fail to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider; and (4) Was the proximate cause 
of any additional disability an event not 
reasonably foreseeable?

A rationale for any opinions expressed 
should be provided.

If the examiners are unable to provide 
the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review each examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
on a de novo basis, in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2004, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

